UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6362



SAMUEL STEWARD,

                                               Plaintiff - Appellant,

          versus


JEFF BROGDEN, Wateree        River   Correctional
Institution Dairy,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   Cameron McGowan Currie, District
Judge. (CA-99-656-9-22)


Submitted:   July 27, 2000                   Decided:   August 3, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Steward, Appellant Pro Se.    Robert Eric Petersen, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Steward appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Steward v. Brogden, No. CA-99-656-9-22 (D.S.C. Feb. 23, 2000).* We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 18, 2000, the district court’s records show that it was
entered on the docket sheet on February 23, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2